JUDGMENT
Tsoucalas, Judge:
In accordance with the decision (June 22, 1993) and mandate (July 13, 1993) of the United States Court of Appeals for the Federal Circuit, Appeal No. 91-1049,
It is hereby ordered that this case is remanded to the Department of Commerce, International Trade Administration (“Commerce”) to recalculate the dumping margins at issue under the second tier of the two-tier BIA methodology; and it is further
Ordered that Commerce will report the results of this remand to the Court within forty-five (45) days of the entry of this order.